Case stle-ov-01113-MWE-DFM Document 32 Filed 07/17/20 Page 1 of 1 WS. ID #:388

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA — SOUTHERN DIVISION

WILLIAM PATRICK LAWLER, as an | Case No. 8:18-cv-01113 AG (DFMx)
individual and as trustee of The W
Lawler Family Trust DTD Feb 7, 2003, | Assigned to The Hon Andrew J. Guilford

Plaintiff, ORDER OF DISMISSAL
vs. PURSUANT TO STIPULATION [30]

CHASE BANK; and DOES | through | /F_R.C.P. 41(a)|
100, inclusive,

Defendants.

 

 

 

 

The Parties having reached a resolution of this matter, having jointly

stipulated that this matter be dismissed, and good cause appearing therefor,

IT IS ORDERED that the matter is DISMISSED, WITH PREJUDICE.

Dated: July 17, 2020

 

Michael W. jritzgeral |
United States District

 
